Citation Nr: 1600239	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) greater than the 90 percent level.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 2010 to December 2012, with additional periods of service in the Army National Guard of Louisiana.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  The New Orleans RO currently has jurisdiction over the Veteran's claim.

In August 2015, the Board remanded the Veteran's claim to afford him the opportunity for a hearing before a representative of the Board.  The Veteran had a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims files.  As such, all remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the October 2015 Board hearing, the Veteran submitted additional evidence regarding his National Guard service, which was not accompanied by a waiver of RO review.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran had active service from February 17, 2010, to December 18, 2012.
 
2.  In December 2012, the Veteran requested and received an early discharge in order to begin classes in January 2013.
 
3.  The Veteran is attending school, in pursuit of a Bachelor of Science degree in Nursing, and anticipates graduating in December 2015 or January 2016.  
 
4.  The Veteran has received Post-9/11 GI Bill education benefits at the 90 percent level throughout the appellate process.


CONCLUSION OF LAW

The criteria for Post-9/11 GI Bill education benefits greater than the 90 percent level at any point during the appellate process have not been met.  38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2015).

As will be explained below, however, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and questioned the Veteran regarding the existence of evidence that would be beneficial to the Veteran's claim.  Based on the Veteran's responses therein, and as discussed in greater detail below, it is clear that the Veteran's additional service in the National Guard do not qualify as active service for the purpose of Chapter 33 education benefits and the Veteran does not otherwise meet the requirements for an increase in his awarded education benefits.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Percentage for Chapter 33 Education Benefits

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2014).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2015).

For purposes of claims under Chapter 33, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304."  See 38 C.F.R. § 21.9505 (2015).  Section 21.9505 also provides that:

Active duty does not include - (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual - (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service - (i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or (4) a period of Selected Reserve service used to establish eligibility under U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.

38 C.F.R. § 21.9505; see also 38 U.S.C.A. § 3301 (West 2014).

It is noted that on January 4, 2011, the "Post-9/11 Veterans Educational Improvements Act of 2010" was enacted. Pub. L. No. 111-377, 124 Stat. 4106  (effective from August 1, 2011).  This Act made changes to Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008 (Title V of Public Law 110-252).  In relevant part, prior to the statutory change active duty service members were awarded Post-9/11 education benefits at the 100 percent level regardless of length of service as long as 90 days of qualifying service had been completed. 

38 C.F.R. § 21.9640  sets out the rates of payment of educational assistance for Chapter 33 education benefits following the changes made by Public Law 111-377.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 education benefits will be paid:

At least 36 months . . . . . . . 100 percent; 
At least 30 months, but less than 36 months . . . . . . . 90 percent; 
At least 24 months, but less than 30 months . . . . . . . 80 percent; 
At least 18 months but less than 24 months . . . . . . . . 70 percent; 
At least 12 months but less than 18 months . . . . . . . . 60 percent.

38 C.F.R. § 21.9640(a) (2015).

In this case, the Veteran's records indicate that he had active service from February 2010 to December 2012.  He did not complete his full three year tour of duty because in September 2012 he requested early separation, effective from December 19, 2012, to further his education.  In an August 2012 letter, the Veteran explained that he needed to enroll as a full time student for the Spring 2013 semester in order to complete the pre-requisites necessary to start a nursing program in the Fall 2013 semester.  The Veteran's request for early separation was granted.

As to the Veteran's education benefits, following his June 2012 application for education benefits under the Post-9/11 GI Bill, in a June 2012 determination the RO granted eligibility to benefits and found that he was entitled to receive 80 percent of the maximum benefits payable under Chapter 33, due to a service length of 858 days.  Following the issuance of several additional letters, in a May 2013 letter the RO notified the Veteran that he was entitled to 90 percent of the maximum benefits payable under the Post-9/11 GI Bill program, based on 1,036 service days (that is, more than 30 months, but less than 36 months of active service).  

The Veteran timely appealed that determination, stating that he had requested to be discharged from active duty service 60 days prior to his original estimated time of separation (ETS), so that he could timely start his program in nursing by completing his remaining pre-requisite coursework.  He indicated that a 100 percent maximum rating would provide him with sufficient funds to cover school expenses (including tuition), administrative fees, books, and living expenses.  

The RO requested verification of the Veteran's reason for early discharge and the Department of Defense (DoD) replied that the Veteran received an honorable discharge with a separation reason of "Attend Civilian School" and that he had served honorably for at least 30 months. 

A September 2013 statement of the case (SOC) denied an increase in the Veteran's benefit level percentage for Chapter 33 benefits.  The rationale was that the Veteran's DD Form 214 and DoD records indicated that the Veteran had a total service length of 1,036 days and that to be eligible for the maximum 100 percent benefits his service time must be 1,095 days (36 months) or greater.  As such, the 90 percent benefit level was correct.  

In his December 2013 substantive appeal, the Veteran argued that after his separation from active service he enlisted in the Army National Guard of Louisiana because he was informed by the retention non-commissioned officer that this would prevent him from having a break in service and allow the Veteran to accumulate his remaining 60 days of service in order to obtain full education benefits.  

During his October 2015 Board hearing, the Veteran reported that he had active duty training for 59 days with the National Guard and that he had not been called up for active duty or any other service in the National Guard.  His National Guard service consisted of drills, which required him to come in "once a month, two days out of the month and two weekends out of the year."  In addition, the Veteran acknowledged that he did not separate from service due to a service-connected disability.  He stated that he did not pursue that type of discharge because going through a physical evaluation board would have taken at least a year due to a backup of the board.  

Following the October 2015 Board hearing, the Veteran submitted additional personnel records from active service and National Guard service.  An October 2015 Army National Guard Current Annual Statement noted additional active duty points accumulated during his National Guard service since separation, but did not distinguish whether the points were due to active duty, active duty for training (ACDUTRA), or active duty special work (ADSW).  Orders dated July 2, 2014 indicated that he was ordered to ACDUTRA for Initial Skills Acquisition from July 5, 2014 to September 1, 2014, under the authority of 32 U.S.C. § 503. A 2014 Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances is also of record and indicated that the Veteran had 163 training days during that year.  The Veteran was informed that active or inactive duty training pay could not be paid concurrently with VA disability compensation or pension benefits.  

As the Veteran concedes and there is no other evidence to suggest that he had 36 months of active service prior to his separation in December 2012, the crucial question is whether any of the Veteran's National Guard service meets the requirement of active duty for Chapter 33 education benefits purposes to fulfill the requirements of 1,095 days of active duty service.  After consideration of all the evidence of record, the Board concludes that it does not.  

Initially, the Board notes that the precise characterization of the Veteran's National Guard service is not clear from the October 2015 Army National Guard Current Annual Statement and other personnel records that have been associated with the claims file.  That said, the Veteran unequivocally stated during his October 2015 Board hearing that he had not been called to active duty during his period of service in the National Guard and he is competent to make that characterization of his service.  His period of active duty for training in 2014 was pursuant to 38 U.S.C. § 503 and does not constitute active duty for purposes of Chapter 33.  Active duty for Chapter 33 education benefits purposes does not include full-time National Guard duty performed under 32 U.S.C. orders or any period during which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard.  38 U.S.C.A. §§ 3301(1), 3002(6); 38 C.F.R. § 21.9505(1), (2)(iii). There is no evidence to the contrary as to the nature of his National Guard service.  Thus, his Army National Guard service was not under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.

In addition and as noted above, the Board recognizes that duties performed under ADSW may be for operational, support, or training purposes.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not ACDUTRA.  The DoD defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1, Part III, Subpart v, 4.C.6.l.  In this case, there is no evidence or suggestion that any of the Veteran's National Guard service has been categorized as ADSW.  Indeed, the Veteran clearly stated during his October 2015 Board hearing that his National Guard service has consisted solely of training drills and his period of ACDUTRA pursuant to 32 U.S.C.A. § 503.

The Board is sympathetic to the Veteran's position that he requested his early discharge with the understanding that he could make up the additional service days and be eligible at the 100 percent benefit level under Chapter 33 and that had he known the law he would have made other arrangements.  However, the Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [education] benefits out of sympathy for a particular veteran."  Harvey v. Brown, 6 Vet. App. 416, 422 (1994) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

In sum and as set forth in 38 C.F.R. § 21.9640, service between 30 months and 36 months warrants the provision of education benefits at no more than the 90 percent level under Chapter 33.  The Veteran's National Guard service has not been of the type to meet the requirements for active duty service for Chapter 33 education benefits purposes.  Given the foregoing and the discussion above, the Veteran's claim is denied.


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) greater than the 90 percent level is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


